DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/14/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36-37 and 45-53
Withdrawn claims: None
Previously cancelled claims: 2, 9, 11, 13-20, 23, 28-30, 33-35, and 38-44
Newly cancelled claims: None
Amended claims: 1, 21, 22, 26, 27, and 50
New claims: None
Claims currently under consideration: 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37 and 45-53
Currently rejected claims: 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37 and 45-53
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37, and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Chien et al. (U.S. 2004/0213881 A1).
Regarding claim 1, Prakash et al. discloses a composition comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose (i) the composition as comprising at least 15% dicaffeoylquinic acid or a monocaffeoylquinic acid, or (ii) the additional ingredients as being a “dissolution enhancer in an amount effective to increase dissolution of the steviol glycoside”.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and acid, wherein the acid is present in an amount that is effective to increase dissolution of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al. The reference further teaches that the steviol glycoside may be combined with the sweet taste improving composition (e.g., chlorogenic acid) with both being in powder or crystalline form ([0894]), such that the mixed composition would be considered “readily dissolvable”.
As for claim 3, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to dissolution enhancer compound would be obvious to a skilled practitioner.
As for claims 4 and 5, Prakash et al. discloses the composition as comprising chlorogenic acid ([1511]).
As for claim 6, Prakash et al. discloses the steviol glycoside as being crystalline ([0894]).
As for claim 7, Prakash et al. discloses the steviol glycoside as comprising rebaudioside D ([0048]).
As for claim 8, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 10, Prakash et al. discloses the composition may be a dry mixture ([0894]).
As for claim 12, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
Regarding claim 21, Prakash et al. discloses a composition comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose (i) the composition as comprising at least 15% dicaffeoylquinic acid or a monocaffeoylquinic acid, or (ii) the additional ingredients as being a “dissolution enhancer in an amount effective to increase dissolution of the steviol glycoside”.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids and monocaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to increase dissolution of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and acid, wherein the acid is present in an amount that is effective to increase dissolution of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al. The reference further teaches that the steviol glycoside may be combined with the sweet taste improving composition (e.g., chlorogenic acid) with both being in powder or crystalline form ([0894]), such that the mixed composition would be considered dry and “readily dissolvable”.
As for claim 22, a skilled practitioner would find incorporation of both a dicaffeoylquinic acid and a monocaffeoylquinic acid into the composition of Prakash et al. to be obvious as detailed previously in relation to claim 21, including either component in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 20% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
As for claim 24, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to dissolution enhancer compound would be obvious to a skilled practitioner.
As for claim 25, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 26, Prakash et al. discloses the compound as being chlorogenic acid ([1511]).
As for claim 27, Prakash et al. does not specifically disclose the composition as comprising a component that is from the claimed list.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
It would have been obvious to a skilled practitioner to incorporate a compound that is 3-O-feruloylquinic acid into the product of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that includes 3-O-feruloylquinic acid that is suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious. That Chien et al. does not specifically characterize the ferulic acid ester of quinic acid as being a dissolution enhancer does not affect the analysis. MPEP 2144 IV (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
As for claim 31, Prakash et al. discloses the steviol glycoside as being crystalline ([0894]).
As for claim 32, Prakash et al. discloses the steviol glycoside as comprising rebaudioside D ([0048]).
As for claim 36, Prakash et al. discloses the two components may be combined as solutions ([0894]), as well as that the sweetener composition may be dried ([0059]). Production of the composition via co-drying the two components would thus be obvious.
As for claim 37, Chien et al. discloses obtaining chlorogenic acid from a botanical source ([0031]).
As for claim 45, Prakash et al. discloses that mixture may be used as a tabletop sweetener, wherein the sweetener composition is added to a liquid carrier such as water ([0902]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 46, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 200 ppm (specifically, about 1-5,000 ppm) (0909). Prakash et al. further discloses polymorphs that have a high rate of dissolution (e.g., >35%/5 minutes at 25°C) ([0064, Table 2, Form 4). Though Prakash et al. does not specifically disclose the composition as having the claimed dissolution characteristics, the disclosed polymorphs that have relatively high rates of dissolution are considered to be instructive as to the dissolution characteristics of the claimed composition at similar times and temperatures. As such, the disclosed polymorphs would be expected to exhibit the claimed dissolution characteristics, especially at a concentration as low as 200 ppm. The claimed dissolution characteristic of complete dissolution within 2 minutes at about 20°C is thus considered obvious to a skilled practitioner.
As for claim 47, no amount of composition is required to be dissolved, such that achieving a dissolution that is instantaneous would at least be obvious where a relatively small amount of composition is added to the aqueous solution.
As for claim 48, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) (0909).
As for claim 49, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) (0909).
Regarding claim 50, Prakash et al. discloses a method for preparing a steviol glycoside solution, the method comprising dissolving a dry composition comprising a steviol glycoside in water ([0048], [0894], [0902]). Such dissolution is presumed to occur at ambient temperature, which falls within the claimed range of less than 30°C. Prakash et al. discloses the composition may further comprise chlorogenic acid ([0101], [1511]), wherein the dry composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Prakash et al. does not disclose the composition as comprising at least 15% dicaffeoylquinic acid that is a “dissolution enhancer compound”.
However, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids and monocaffeoylquinic acids ([0025], [0028], Table 1). Chien et al. also indicates that the term “chlorogenic acid” may describe a range of phenolic acids ([0025]-[0026]).
It would have been obvious to a skilled practitioner to incorporate at least 15% dicaffeoylquinic acid into the composition of Prakash et al. Prakash et al. discloses that a sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids or chlorogenic acid ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional supplemental instruction. Since Chien et al. discloses (i) a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, and (ii) the term “chlorogenic acid” as used in the example of Prakash et al. at [1511] is a broad term that may apply to a range of compounds ([0025]-[0026]), a skilled practitioner would find incorporation of a dicaffeoylquinic acid into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the dissolution enhancer composition. The claimed range of at least 15% dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being a dissolution enhancer, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to function as a dissolution enhancer, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al.
The dissolution rate would be an inherent characteristic, so to the extent the dissolution enhancer compound affected and improved dissolution of the steviol glycoside, it is considered obvious for the dissolution rate of the dry composition to be faster than the dissolution rate of the steviol glycoside in the absence of the dissolution enhancer compound. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 51, no amount of composition is required to be dissolved, such that achieving a dissolution that is instantaneous would at least be obvious where a relatively small amount of composition is added to the aqueous solution.
As for claim 52, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 100 ppm (specifically, about 1-5,000 ppm) (0909).
As for claim 53, Prakash et al. indicates that the concentration of the dissolved steviol glycoside may be at least 3,000 ppm (specifically, about 1-5,000 ppm) (0909).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 3-8, 10, 12, 21, 24-26, 31, 32, 36, and 45-53 over Prakash et al.; and claims 22, 27, and 37 over Prakash et al. and Chien et al.: Applicant’s arguments (Applicant’s Remarks, p. 8, ¶5) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of Prakash et al. alone. However, upon further consideration, new grounds of rejection are made in view of Prakash et al. and Chien et al.
Applicant first argued that the claim rejections did not recite “any articulated reason as to why a skilled artisan would be motivated to combine the teachings of Prakash and Chien” and that no reason was provided as to why a practitioner would incorporate dicaffeoylquinic acids into the composition of Prakash et al. (Applicant’s Remarks, p. 9, ¶2).
However, Examiner maintains that a skilled practitioner reading Prakash et al. would be prompted to consult Chien et al. because the instruction in Prakash et al. is broad and that in Chien et al. is more specific. Since Prakash et al. teaches generally that “the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101])”, a practitioner would consult Chien et al. to determine specific compounds that would be considered “substituted cinnamic acids” as taught in Prakash et al. Examiner thus maintains that the claim rejections properly and adequately detailed motivation for combining the two references. Further, a skilled practitioner would incorporate dicaffeoylquinic acids into a steviol composition as in Prakash et al. in order to modify/improve the taste of the composition as is taught in both references. Applicant’s arguments are thus unpersuasive.
Applicant then argued that the cited prior art discloses only genus-level classes, which would be insufficient to support an obviousness rejection of a claimed species (Applicant’s Remarks, p. 9, ¶2).
Such an analytical framework is not applicable to the present application, though. Chien et al. discloses the claimed components—the dicaffeoylquinic acids. Thus, the claim rejections do not rely on merely a disclosed genus to reject a claimed species. Applicant’s argument relies on a mischaracterization of the claim rejections and is consequently unpersuasive.
Applicant then argued that there is no evidence in either reference to suggest which additives would improve dissolution of steviol glycosides (p. 10, ¶1).
However, MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Examiner maintains that the claimed composition has been properly shown to be obvious in light of Prakash et al. and Chien et al. That the references do not disclose the claimed intent of improving dissolution of the steviol glycosides does not render the claimed compositions non-obvious. Applicant’s argument is unpersuasive.
The rejections of claims 1, 21 and 50 have been maintained herein.
The rejections of claims 3-8, 10, 12, 22, 24-27, 31, 32, 36, 37, 45-49 and 51-53, which depend from claims 1, 21 and 50 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 3-8, 10, 12, 21, 22, 24-27, 31, 32, 36, 37 and 45-53 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793